DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-9, 11-12 and 14-17 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing Socek (‘199)man activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. TSocek (‘199)s, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a processing unit or a hardware accelerator” configured to “perform the steps of acquiring a sequence of image frames from the camera, dividing a first image frame from the sequence of image frames into a plurality of image blocks, for each image block of the plurality of image blocks, comparing the image block against a corresponding reference image block of a second image frame from the sequence of image frames to provide a measure of dissimilarity between the image block and the reference image block, for image blocks having a measure of dissimilarity less than a threshold discarding the image blocks as being blocks with no or limited movement, and for image blocks having a measure of dissimilarity greater than the threshold keeping the image blocks as being blocks with movement and further dividing the image blocks into a new plurality of image blocks, and repeating (the above comparing and measuring dissimilarity) steps until a stop condition is met and providing a resulting motion segmentation indicating areas of movement in the sequence of image frames based on the new plurality of image blocks” in claim 15; “the processing unit or hardware accelerator or a further processing unit” is configured to “perform the steps of generating a motion mask based on the new plurality of image blocks and adjusting settings of the at least one camera, and/or performing further image processing, such as one or more of noise filtering, exposure and coloring, based on the motion mask” in claim 16; and “a computing device or computing system” “carry out the method of motion segmentation in a video stream” in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product. The scope of a computer program product is broad enough to include either a computer program by itself, and/or a signal per se, both of which are non-statutory. 
In order to overcome the rejection, the examiner suggest amending the preamble as follows: “A non-transitory computer readable medium storing thereon a computer program, which when executed by a computer, performs a method comprising”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12 and 14-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Socek et al. (U.S. Patent Application Publication No. US 2018/0315199 A1) (hereafter referred to as “Socek (‘199)”).  
	The examiner would like to point out that the various “units” identified in section 8 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 3.
FIG. 3 is a schematic diagram showing the hardware configuration of the image processing system 300. The above-mentioned configuration of the image processing system 300 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 3 and a program. As shown in FIG. 3, the image processing system 300 includes a CPU 304, a memory (not shown), a storage (not shown), and an input/output (not shown) as a hardware configuration. These are connected to each other by a bus. The CPU (Central Processing Unit) 304 controls another configuration in accordance with a program stored in a memory, performs data processing in accordance with the program, and stores the processing result in the memory. The CPU 304 can be a microprocessor. The memory stores a program executed by the CPU 304 and data. The memory can be a ROM (Read Only Memory).   
With regard to claim 1, Socek (‘199) describes acquiring a sequence of image frames from a camera (see Figures 3, 4 and 28, and refer for example to paragraphs [0066], [0071], [0081] and [0203]); dividing a first image frame from the sequence of image frames into a plurality of image blocks (see Figures 3A, 4, 8 and 9, and refer for example to paragraph [0068], [0074] and [0083]); for each image block of the plurality of image blocks, comparing the image block against a corresponding reference image block of a second image frame from the sequence of image frames to provide a measure of dissimilarity between the image block and the reference image block (refer for example to paragraph [0112]); for image blocks having a measure of dissimilarity less than a threshold discarding the image blocks as being blocks with no or limited movement (refer for example to paragraph [0112]); and for image blocks having a measure of dissimilarity greater than the threshold keeping the image blocks as being blocks with movement and further dividing the image blocks into a new plurality of image blocks (refer for example to paragraph [0112]); repeating (the above comparing and measuring dissimilarity) steps until a stop condition is met (refer for example to paragraph [0112]); generating a motion mask indicating areas of movement in the sequence of image frames based on the new plurality of image blocks (refer for example to paragraph [0112]); and performing further image processing, such as one or more of noise filtering, exposure and/or coloring, based on the motion mask (refer for example to paragraphs [0124] and [0144]).
As to claim 2, Socek (‘199) describes wherein the motion mask corresponds to the new plurality of image blocks of the last iteration of (the above comparing and measuring dissimilarity) steps (refer for example to paragraph [0112]).
In regard to claim 3, Socek (‘199) describes wherein the second image frame is an image frame temporally preceding the first image frame, or wherein the second image frame is a reference image frame (refer to paragraphs [0071] and [0081]).
With regard to claim 4, Socek (‘199) describes wherein the step of comparing the image block against a corresponding reference image block of the second image frame comprises a pixel-to-pixel comparison, or a comparison of an average of groups of pixels, or a comparison of a sum of all pixels in the image block (refer for example to paragraph [0083]).
As to claim 5, Socek (‘199) describes wherein the step of further dividing the image blocks into a new plurality of image blocks is only performed for a selected number of image blocks, wherein the image blocks having the greatest measure of dissimilarity are selected (refer for example to paragraph [0112]).
In regard to claim 6, Socek (‘199) describes wherein (the above comparing) step is only performed for a selected number of image blocks, wherein the image blocks within one or more predefined image areas are prioritized (refer for example to paragraph [0112]).
With regard to claim 7, Socek (‘199) describes wherein (the above comparing) step is only performed for a selected number of image blocks, wherein the image blocks are prioritized based on predefined image features, such as at least one of predefined colors and patterns, of the image blocks (refer for example to paragraph [0112]).
As to claim 8, Socek (‘199) describes wherein the step of dividing the first image frame into a plurality of image blocks is performed based on predefined or configurable image block sizes, without analysis of the first image frame (see Figures 3A, 4, 8 and 9, and refer for example to paragraph [0068], [0074] and [0083]).
In regard to claim 9, Socek (‘199) describes wherein the first image frame, preferably also the second image frame, is/are unprocessed image sensor data see Figures 3 and 4, and refer for example to paragraphs [0066], [0071] and [0081]).
With regard to claim 11, Socek (‘199) describes wherein the stop condition is a predefined number of iterations of (the above comparing and measuring dissimilarity) steps, or wherein the stop condition is a maximum processing time (refer for example to paragraph [0112]).
As to claim 13, Socek (‘199) describes wherein the image processing method is repeated for a series of selected image frames and performed in substantially real-time (refer for example to paragraph [0112]).
In regard to claim 14, Socek (‘199) describes dividing a first image frame into a plurality of image blocks (see Figures 3A, 4, 8 and 9, and refer for example to paragraph [0068], [0074] and [0083]); for each image block of the plurality of image blocks, comparing the image block against a corresponding reference image block of a second image frame to provide a measure of dissimilarity between the image block and the reference image block (refer for example to paragraph [0112]); for image blocks having a measure of dissimilarity less than a threshold: discarding the image blocks as being blocks with no or limited movement (refer for example to paragraph [0112]); and for image blocks having a measure of dissimilarity greater than the threshold keeping the image blocks as being blocks with movement and further dividing the kept image blocks into a new plurality of image blocks (refer for example to paragraph [0112]); and repeating (the above dividing and comparing) steps until a stop condition is met; and providing a resulting motion segmentation indicating areas of movement in the image frames based on the new plurality of image blocks after the last iteration of (the above comparing and measuring dissimilarity) steps (refer for example to paragraph [0112]).
With regard to claim 15, Socek (‘199) describes at least one camera for capturing sequential image frames (see Figures 3, 4 and 28, and refer for example to paragraphs [0066], [0071] , [0081] and [0203]); and a processing unit or a hardware accelerator (see Figure 28 and refer for example to paragraphs [0201] through [0203]) configured to perform the steps of acquiring a sequence of image frames from the camera (see Figures 3 and 4, and refer for example to paragraphs [0066], [0071] and [0081]); dividing a first image frame from the sequence of image frames into a plurality of image blocks (see Figures 3A, 4, 8 and 9, and refer for example to paragraph [0068], [0074] and [0083]); for each image block of the plurality of image blocks, comparing the image block against a corresponding reference image block of a second image frame from the sequence of image frames to provide a measure of dissimilarity between the image block and the reference image block (refer for example to paragraph [0112]); for image blocks having a measure of dissimilarity less than a threshold discarding the image blocks as being blocks with no or limited movement (refer for example to paragraph [0112]); and for image blocks having a measure of dissimilarity greater than the threshold keeping the image blocks as being blocks with movement and further dividing the image blocks into a new plurality of image blocks (refer for example to paragraph [0112]); and repeating (the above comparing and measuring dissimilarity) steps until a stop condition is met and providing a resulting motion segmentation indicating areas of movement in the sequence of image frames based on the new plurality of image blocks (refer for example to paragraph [0112]).
As to claim 16, Socek (‘199) describes wherein the processing unit or hardware accelerator or a further processing unit is configured to perform the steps of generating a motion mask based on the new plurality of image blocks (refer for example to paragraph [0112]); and adjusting settings of the at least one camera, and/or performing further image processing, such as one or more of noise filtering, exposure and coloring, based on the motion mask (refer for example to paragraphs [0124] and [0144]).
In regard to claim 17, Socek (‘199) describes a computer program having instructions which, when executed by a computing device or computing system, cause the computing device or computing system to carry out the method of motion segmentation in a video stream according to claim 1 (see Figure 28 and refer for example to paragraphs [0201] through [0203], and paragraphs [0219] through [0222]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adiletta, Wada, Averbuch, Porikli, Sandrew, Venetianer, Sablak, Huang, Chen, Li, Uemori, Nariani-Schulze, Lee, Hepper, Socek (‘196), Choi, Hu and Chi all disclose systems similar to applicant’s claimed invention.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 15, 2022